Case 1:18-cv-01724-CFL Document 8 Filed 12/19/18 Page 1 of 4

ORIGINAL
In the Gnited States Court of Federal Clans

No. 18-1724C

(Filed: December 19, 2018)

(NOT TO BE PUBLISHED)
RRA EKKARKAK ARR ERAERARARARARAR AAA AE )
WAYNE HALL, )
)
Plaintiff, )
)
Vv. )
)
UNITED STATES, )
)
Defendant. )
)

RRA KEKE ARR ER RAARA REA K REAR R RRA RAE

Wayne Hall, pro se, Raleigh, NC.

Melissa L. Baker, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With her on the brief were
Joseph H. Hunt, Assistant Attorney General, Civil Division, and Robert E. Kirschman, Jr.,
Director, and L. Misha Preheim, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C.

OPINION AND ORDER

LETTOW, Senior Judge.

Pending before the court is a motion to dismiss filed by the United States (“the
government”) pursuant to Rule 12(b)(1) and 12(b)(6) of the Rules of the Court of Federal Claims
(“RCFC”), See Def.’s Mot. to Dismiss (“Def.’s Mot.”), ECF No. 6. Because this court lacks
subject-matter jurisdiction over the complaint and Mr. Hall has failed to state a claim for which
relief can be granted, the government’s motion to dismiss the complaint is GRANTED.

BACKGROUND

The overall gist of Mr. Hall’s complaint is that the “[S]tate of North Carolina failed to
protect [him] from being defrauded and extorted by not acknowledging [his] right to life, liberty,
and the pursuit of happiness.” Compl. at 2. This “failure” by North Carolina appears to arise
from an “illegal[] foreclose[ure]” action instituted by MetLife and J.P. Morgan Chase Bank.
Compl. at 2. The complaint alleges that the two private companies “conspired to defraud [him]
of [his] land . . . and [did] not disclos[e] the contract to [him] which [he] signed.” Compl. at 2.

POL? L450 OOOO 134k 2340
Case 1:18-cv-01724-CFL Document 8 Filed 12/19/18 Page 2 of 4

Mr. Hall claims that he was forced “through threat, duress, and coercion to turn over [his] land to
someone who claims to own [his] land with no factual evidence besides a deed.” Compl. at 2.
Because of this, he seeks his “land back as well as the maxim[um] penalties allowed by law.”
Compl. at 2.

In prior litigation in this court, Mr. Hall alleged a variety of constitutional challenges
against the United States for acts such as “kidnapping,” “mailing threatening communications
from a foreign country,” “government seals wrongfully used,” and “threats and extortion against
foreign officials,” among others. See Hall v. United States, No. 18-630C, 2018 WL 4844242, at
*1 (Fed. Cl. Oct. 5, 2018). That complaint was dismissed for lack of subject matter jurisdiction
pursuant to RCFC 12(b)(1), on the grounds that “[nJone of his allegations establish the ‘separate
source’ within a contract, regulation, statute, or constitutional provision that reasonably
authorizes payment of money to a plaintiff for their violation.” Jd, at *1-2.

STANDARDS FOR DECISION
Rule 12(b)(1) — Lack of Subject-Matter Jurisdiction

The Tucker Act provides this court with jurisdiction over “any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C, § 1491(a)(1). To
invoke this court’s Tucker Act jurisdiction, “a plaintiff must identify a separate source of
substantive law that creates the right to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc in relevant part) (citing United States v. Mitchell, 463 U.S.
206, 216 (1983); United States v. Testan, 424 U.S, 392, 398 (1976)). Ifa plaintiff fails to raise a
claim under a money-mandating provision, this court “should [dismiss] for lack of subject matter
jurisdiction.” Jan’s Helicopter Serv., Inc. v. Federal Aviation Admin., 525 F.3d 1299, 1308 (Fed.
Cir, 2008) (quoting Greenlee Cty. v. United States, 487 F.3d 871, 876 (Fed. Cir. 2007)).

A claim in this court is “barred unless the petition thereon is filed within six years after
such claim first accrues.” 28 U.S.C, § 2501. This six-year statute of limitations is jurisdictional.
John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 136 (2008).

Mr. Hall, as plaintiff, must establish jurisdiction by a preponderance of the evidence.
Trusted Integration, Inc. v, United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Reynolds
v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir, 1988)). When ruling on a motion
to dismiss for lack of jurisdiction, the court must “accept as true all undisputed facts asserted in
the plaintiff's complaint and draw all reasonable inferences in favor of the plaintiff.” Jd. (citing
Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995)). “Ifa court lacks jurisdiction to
decide the merits of a case, dismissal is required as a matter of law.” Gray v. United States, 69
Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868); Thoen v.
United States, 765 F.2d 1110, 1116 (Fed. Cir. 1985)); see also RCFC 12(h)(3) (“If the court

 
Case 1:18-cv-01724-CFL Document 8 Filed 12/19/18 Page 3 of 4

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”).
Rule 12(b)(6) — Failure to State a Claim for which Relief can be Granted

Under Rule 12(b)(6), a complaint that “fail[s] to state a claim upon which relief can be
granted” must be dismissed. RCFC 12(b)(6). To survive a motion invoking Rule 12(b)(6), a
plaintiff's complaint must “contain sufficient factual matter, accepted as true, to “state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
All. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court is bound “to take the well-pleaded
factual allegations in the complaint as true.” Papasan v. Allain, 478 U.S, 265, 283 (1986); see
also Cambridge v. United States, 558 F.3d 1331, 1335 (Fed. Cir. 2009), “However, regardless of
whether the plaintiff is proceeding pro se or is represented by counsel, ‘conclusory allegations or
legal conclusions masquerading as factual conclusions will not suffice to prevent a motion to
dismiss.” McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Med. Cir. 2007) (internal
citations omitted).

ANALYSIS

The government asks the court to dismiss the complaint because Mr. Hall “alleges
wrongdoing by the state of North Carolina only, and not the United States.” Def.’s Mot. at 1,
The government further contends that the “unquantified damages Mr. Hall alleges are the result
of a property dispute between him and a private entity or individual [and] are not based upon an
express or implied-in-fact contract with the United States, or a money-mandating provisions of
law.” Id. at 1-2.

Rule 12(b)(1) — Lack of Subject-Matter Jurisdiction

As a preliminary matter, Mr. Hall fails to provide “a short and plain statement of the
grounds for the court’s jurisdiction,” RCFC 8(a), based on the Tucker Act or otherwise, see
Compl. at 1; see also Ruther v. United States, No. 18-1110C, 2018 WL 5095451, at *3 (Fed. Cl.
Oct. 17, 2018). Instead, Mr. Halli lists a litany of federal provisions, most of which deal with
fraud and other financial crimes that are inapposite in this court. Compl. at 1.! Mr, Hall does
cite the Tucker Act (28 U.S.C. § 1491), but does not provide any factual basis for why the
Tucker Act grants the court jurisdiction to hear his claims.

Additionally, this court may only hear claims against the United States, Mr. Hall solely
alleges claims against North Carolina, for its “failure to protect [him] from being defrauded and
extorted.” Compl. at 2. It appears that the suit against North Carolina is related to an underlying
dispute involving a foreclosure action instituted by MetLife and J.P. Morgan Chase Bank. See
Compl. at 2, But regardless, neither North Carolina nor the private parties are within the court’s
jurisdiction. See 28 U.S.C, § 1491; see also, e.g., Trevino y. United States, 113 Fed. Cl. 204, 208

 

lFor example, Mr, Hall lists 18 U.S.C. § 1341, which concerns “frauds and swindles.”

 
Case 1:18-cv-01724-CFL Document 8 Filed 12/19/18 Page 4 of 4

(2013) (“This court does not have jurisdiction over any claims alleged against states, localities,
state and local government entities, or state and local government officials and employees;
jurisdiction only extends to suits against the United States.”) (citing United States v. Sherwood,
312 U.S. 584, 588 (1941)).? And, although Mr. Hall is proceeding pro se, he still has the burden
of establishing jurisdiction. See Kelly v. Secretary, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987), Therefore, the court determines that Mr. Hall has failed to carry his burden in
establishing this court’s jurisdiction over his claim by a preponderance of the evidence. He fails
to provide a “short, plain statement of the grounds for the court’s jurisdiction,” does not allege a
claim based on a money-mandating provision, and seeks relief against parties over which this
court has no power,

Rule 12(b)(6) — Failure to State a Claim for which Relief Can Be Granted

The court also finds that Mr. Hall fails to state a claim for which relief could be granted.
As with jurisdiction, Mr, Hall does not plead any facts that substantiate his claim beyond
conclusory statements. See Compl. at 2. And, where a plaintiff “has alleged—but . . . has not
show|[n]—that [he] is entitled to relief,” relief cannot be granted. Ashcroft, 556 U.S, at 678
(internal citations omitted). Mr. Hall’s complaint makes vague, conclusory statements about a
private dispute between him and the provider of his mortgage. Compl. at 2. Thus, even if this
court possessed jurisdiction over Mr. Hall’s claim, his complaint would still be dismissed under
Rule 12(b)(6) for failure to state a claim for which relief can be granted.

CONCLUSION
For the reasons stated, the government’s motion to dismiss Mr, Hall’s complaint is
GRANTED pursuant to RCFC 12(b)(1) and 12(b)(6), Mr. Hall’s complaint shall be
DISMISSED. The clerk shall enter judgment accordingly.

No costs.

It isso ORDERED.

kbp Bou

Charles F, Lettow
Senior Judge

 

2States also enjoy sovereign immunity, and under the Eleventh Amendment cannot be
subjected to private suits in federal courts, absent consent or abrogation by Congress in limited
circumstances. See U.S. Const. amend XI; see also Alden v. Maine, 527 U.S. 706, 712-13, 728
(1999); Hans v. Louisiana, 134 U.S. 1, 10, 13, 17 1890).

4

 
